Citation Nr: 0917377	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas

THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $14,016.80, to include 
the question of whether the overpayment was properly created.



REPRESENTATION

Appellant represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran had active military service from September 1983 
to July 1986, January 2000 to June 2000, from March 2003 to 
March 2004, and from November 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2007 decision by 
the Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the Veteran's request 
for waiver of the recovery of an overpayment of compensation 
benefits, in the calculated amount of $14,016.80.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in October 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.  

Review of the record discloses that the assessed overpayment 
in question has been recouped in full.  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider whether waiver of the overpayment in 
the calculated amount of $14,016.80 is in order.  


REMAND

In the case at hand, the overpayment in the amount of 
$14,016.80 was created as a result of the fact that the 
Veteran concurrently received VA compensation benefits and 
military pay.  


The Veteran contends, in essence, that the creation of the 
debt at issue was the result of VA administrative error.  The 
Veteran asserts that he and his wife had informed the RO of 
his return to active duty in January 2005 in a timely manner.  
Specifically, in a statement in December 2006, the Veteran 
indicated that upon receiving his orders telling him that he 
would be mobilized, he faxed a copy of his orders to the RO, 
informing them that he would be leaving and he asked them to 
take the appropriate actions regarding his VA benefits.  The 
Veteran further noted that his wife also did a follow up call 
to confirm that the fax had been received; she was informed 
that the fax was received and appropriate action would be 
taken.  However, the Veteran indicated that upon his return 
from active duty a year later, VA had not stop payment for 
the period he was away until he went to the VA to inquire 
into the situation.  The Veteran argues that he should not be 
punished for the RO's failure to take proper action to adjust 
his award.  

Although the Court has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (see 38 U.S.C.A. §§ 5102, 5103, 5103A) do not apply to 
waiver claims, the Court also observed that the statute 
pertaining to waiver claims contained its own notice 
provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see 
38 U.S.C.A. § 5302 (West Supp. 2007).  It is the Board's 
judgment that further development is necessary in this case, 
and the claim will be remanded to the RO for such 
development, as further described below.  

The Veteran submitted a claim for VA disability compensation 
benefits in May 2004.  By an October 2004 rating action, he 
was granted service connection for: residuals, right wrist 
injury, postoperative, with degenerative changes, rated as 50 
percent disabling; residuals, right knee injury, 
postoperative, with degenerative changes, rated as 10 percent 
disabling; service connection for residuals, left knee 
injury, postoperative, with degenerative changes, rated as 10 
percent disabling; service connection for gastroesophageal 
reflux disease, rated as 10 percent disabling; service 
connection for tinnitus, rated as 10 percent disabling; and 
service connection for bilateral hearing loss, rated as 0 
percent disabling.  The effective date of the grants was from 
March 24, 2004.  

The Veteran was notified of the above rating action by way of 
a letter dated in October 2004.  The Veteran was informed 
that he would receive a monthly compensation payment of 
$1,182.00, effective from April 1, 2004.  The Veteran was 
also provided a copy of VA Form 21-8764, Disability 
Compensation Award Attachment Important Information.  As the 
title of the form indicates, this form provides important 
information regarding an individual's disability compensation 
benefits.  Specific to this case is a section entitled 
"Conditions Affecting Right to Payments."  In that section, a 
person is advised that the payments may be affected by their 
reentrance into active military or naval service and receipt 
of active duty or drill pay as a reservist or member of the 
Federally recognized National Guard.  

In the April 2007 decision on appeal, the Committee denied 
the Veteran's request for a waiver, finding that recovery 
would not be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963 (2008).  

The Veteran appealed the Committee's determination.  In 
effect, the Veteran contends that he was not at fault in the 
creation of the overpayment.  At his personal hearing in June 
2008, the Veteran's service representative argued that the 
debt should be waived due an error on the part of the VA.  
The Veteran indicated that he knew that he was not supposed 
to have both compensation and active duty pay; as a result, 
he took the necessary steps to inform VA that he had been 
ordered back on active duty.  The Veteran indicated that the 
VA told his wife that they would stop the payments.  The 
Veteran maintained that he should not be punished for 
something that the VA has caused.  

The Veteran appears to be arguing that the overpayment was 
created as a result of error by the VA.  In order for the 
Board to determine that the overpayment was not properly 
created, it must be established that the Veteran was legally 
entitled to the benefits in question, or if there was no 
legal entitlement, then it must be shown that the VA was 
solely responsible for the Veteran being erroneously paid 
benefits.  The RO has not addressed sole administrative 
error.  


In light of his contentions, the Board finds that the Veteran 
has asserted that the overpayment in question was a result of 
administrative error on the part of VA. And because this 
issue goes to the validity of the creation of the 
overpayment, it must be considered as inextricably 
intertwined with the issue currently on appeal.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Sole administrative error 
connotes that the Veteran neither had knowledge of nor should 
have been aware of the erroneous award.  Further, neither his 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b) (9) (10) (West 2002); 38 C.F.R. § 3.500(b) (2) 
(2008).  

The RO has not yet formally adjudicated the preliminary issue 
of whether the overpayment in question was properly created 
(to include whether the overpayment was the result of sole 
administrative error on the part of VA).  And the U.S. Court 
of Appeals for Veterans Claims (Court) has held that it is 
improper to adjudicate an application for waiver without 
first deciding the Veteran's challenge to the lawfulness of 
the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991); see also VAOPGCPREC 6-98 (April 24, 1998).  

The Board notes that the RO in adjudicating this matter has 
not acknowledged factors which may weigh in his favor in 
adjudication of this claim.  As noted above, in January 2005, 
the Veteran's faxed a copy of his orders dated in November 
2004, ordering him to active duty as a member of the 
reserves.  Significantly, the RO was notified of the 
Veteran's orders to report for active duty within a short 
period after it occurred; however, it appears to have 
initiated no substantial action with respect to these matters 
until April 2006.  The Board would expect that a fair 
adjudication of this matter would include acknowledgment of 
the foregoing.  

The Board additionally notes that, prior to the RO's 
adjudication of the Veteran's entitlement to a waiver of the 
overpayment amount at issue in this case, the RO needs to 
have the Veteran's current financial information.  Thus, the 
Veteran should also be asked to provide a VA Form 20-5655, 
Financial Status Report, which reflects his current financial 
situation.  

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following development and consideration:

1.  The RO should contact the Veteran and 
request that he provide any records of 
contacts with VA or any veteran's service 
organization wherein he advised VA of his 
orders recalling him back to active duty 
in the reserves in January 2005.  

2.  Also inquire whether there is any 
Report of Contact, VA Form 119, or other 
documentation maintained on file at the 
facility where he reportedly notified VA 
of this change in his status.  

3.  Thereafter, the RO should review the 
evidentiary record and formally 
adjudicate the preliminary issue of 
whether the overpayment charged to the 
Veteran was properly created, to include 
a determination as to whether the 
overpayment of benefits was the result of 
sole VA error under 38 C.F.R. 
§ 3.500(b)(2).  In this regard, attention 
is directed to the contentions by the 
Veteran.  If it is found, based upon the 
evidence of record, that the overpayment 
indebtedness was validly established, the 
RO should explain the legal basis for 
that conclusion and the evidence 
considered.  The Veteran should be 
notified of this decision and of his 
procedural and appellate rights.  

4.  If an overpayment still exists, the 
Veteran should be furnished another 
Financial Status Report (VA Form 20-5655) 
and given an opportunity to provide 
current income and expense data, for 
review by the Committee on Waivers and 
Compromises.  

5.  Then the Committee should again 
consider the question of waiver of the 
recovery of the overpayment of disability 
compensation benefits, under the 
standards of equity and good conscience.  
Consideration should be given to each and 
every element of this standard as set 
forth in 38 C.F.R. § 1.965(a) (2008).  
The basis of the decision should be 
discussed, with reference to the 
pertinent facts, the applicable laws and 
regulations.  

6.  If the determination remains adverse 
to the Veteran, both he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
which accurately reflects the reasons for 
the decision.  The SSOC should also 
include the pertinent laws and 
regulations, to include 38 U.S.C.A. 
§ 5302 (West 2002) and 38 C.F.R. § 1.965 
(2008), and a discussion of each of the 
elements of equity and good conscience, 
if appropriate.  They should then be 
afforded a reasonable opportunity to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the Veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008). 

